Appeal by the claimant from a decision of the Workmen’s Compensation Board, disallowing the claim on the ground that the accident did not arise out of and in the course of the claimant’s employment. The claimant was a vice-president of the respondent employer. His duties included office work in the New York office and selling in the middle west and in the cities of Philadelphia and Washington. At the conclusion of a Florida vacation, the claimant was injured while he was driving his automobile, with his family, from Miami to Jacksonville, where he intended to part from bis family and to take a plane or train to Washington. He had had his office ship his samples to a hotel in Washington and he intended to pick up the samples and to visit customers in Washington. The board found that the employer-employee relationship had been temporarily suspended during the claimant’s vacation and had not been resumed at the time of the accident. The evidence sustained this conclusion (Matter of Gliekman v. Greater New York Taxpayers, 305 N. Y. 431). *751Decision unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.